Citation Nr: 0836615	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-04 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial higher rating for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.

2.  Entitlement to an effective date prior to July 19, 2005, 
for the grant of service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from July 2005  and May 2006 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
respectively awarded an initial higher rating for PTSD, 
evaluated at 50 percent disabling, effective September 15, 
2004, and granted service connection for diabetes mellitus, 
effective July 19, 2005. 

A June 2006 statement appears to raise a claim for an 
increased rating for diabetes mellitus.  As the RO has not 
adjudicated that matter, it is not properly before the Board 
and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's PTSD is productive of no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect, 
panic attacks more than once per week, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.

2.  The competent medical evidence of record indicates that 
it is at least as likely as not that the veteran had diabetes 
mellitus as of March 7, 2005, the date of claim.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2007); 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2007).

2.  The criteria for an effective date of March 7, 2005, but 
not earlier, for the grant of service connection for diabetes 
mellitus have been met.  38 U.S.C.A. §§ 5110, 5107 (West 
2002); 38 C.F.R. §§ 3.114(a), 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based, as far 
as practically can be determined, on average impairment in 
earning capacity.    Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2007); 38 
C.F.R. § Part 4 (2007).  When rating a service-connected 
disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board will also 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).

Under the relevant rating criteria for PTSD, a 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2007). 

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The veteran's VA treatment records, dated from August 2004 to 
May 2007, and the veteran's own statements reflect various 
PTSD symptoms, including an exaggerated startle response, 
intrusive thoughts, flashbacks, sleep disturbance, 
nightmares, irritability, depressed mood, social isolation, 
anxiety, difficulty controlling anger, and problems with 
concentration.  The records show that the veteran has 
participated in a PTSD clinic treatment program and has been 
diagnosed and prescribed medication for PTSD and depression.  
He has denied abuse of alcohol or drugs.  The veteran has not 
reported any auditory and visual hallucinations, or any 
suicidal or homicidal ideations.  The evidence of record 
further shows that despite his PTSD symptoms, the veteran was 
able to maintain steady employment for more than 30 years as 
a truck driver and area manager at a vacuum systems supplier, 
with only intermittent periods of unemployment.  He retired 
on a disability in March 2006 due to heart problems, 
specifically a history of congestive heart failure requiring 
bypass surgery, arterial fibrillation, and insertion of a 
pacemaker in 2001, and additional coronary artery bypass 
grafting and stenting in the right coronary artery in 
December 2005.  Additionally, the veteran indicated that 
while he has been married to his wife for 20 years, they 
currently live apart, and his grown children also live 
outside the area.  

The veteran underwent VA psychiatric examinations in October 
2004 and March 2006.  At the October 2004 examination, the 
veteran complained of nightmares related to his military 
service, specifically involving recollections of perimeter 
attacks and other combat memories.  The veteran reported that 
on average the dreams occurred on a monthly basis.  He added 
that the disruption posed by the dreams contributed to his 
chronic sleep problems.  The veteran also reported 
experiencing some intrusive thoughts and crying spells 
related to his war experiences, but added that the flashbacks 
were "less frequent than when he first returned for 
Vietnam."  The veteran indicated that "two significant 
alcohol and drug related experiences in Vietnam" dissuaded 
him from further alcohol or drug use.  The veteran reported a 
hyperactive startle response to noise and indicated that he 
always felt "edgy." He did not report any feelings of 
animosity when he encountered persons of Asian-Pacific Island 
ancestry.

Mental status examination revealed an anxious and irritated 
mood with a congruent and supple affect.  There was no 
indication of poor hygiene.  The veteran's demeanor was noted 
to be initially uncooperative and hostile, but more 
forthcoming as the examination progressed.  His speech was 
noted to be coherent and normal in rate, rhythm, and tone.  
His thought processes and associations were logical and 
tight, and no confusion was noted.  The veteran's memory was 
grossly intact.  He did not report any hallucinations or 
demonstrate any signs of delusion.  The veteran denied 
suicidal or homicidal ideations.  His insight and judgment 
were deemed fair to good.  The veteran denied any history of 
prior treatment for PTSD or other mental health problems, but 
indicated that he was open to participating in a VA PTSD 
clinic in the future.  

With regard to his legal history, the veteran stated that he 
had been charged with third degree domestic assault in the 
past year due to an on-the-job altercation with a co-worker.  
With regard to his occupational history and current daily 
activities, the veteran reported that he had maintained 
fairly consistent employment in construction, trucking, 
sales, and sales management since his return from Vietnam.  
It was noted that following his heart surgery in 2001, the 
veteran had lost his job as a general manager for a vacuum 
systems supplier.  However, he had subsequently found a job 
as a general manager in the same industry in a different 
location.  The veteran indicated that his PTSD symptoms had 
not dramatically impacted his occupational functioning.  
Nevertheless, he stated that after losing his job after heart 
surgery, he had experienced increased anxiety, irritability, 
anger, and poor concentration and stress management.  

With regard to his social history, the veteran reported that 
he had been married for 18 years, but that he and his wife 
had lived apart throughout much of their marriage due to her 
job in another state.  He added that their physical 
separation, as well as his wife's drinking, placed a strain 
on their relationship.  The veteran stated that he had two 
grown children from a prior marriage, and that he maintained 
a good relationship with his daughter but not with his son.  
The veteran also stated that he got along well with his 
current wife's two sons from a prior marriage.  He indicated 
that his support system included his family and numerous 
acquaintances, as well as a friend in New York who, the 
veteran said, was "like a brother" to him.  However, the 
veteran stressed that he had few close friends. 

After examining the veteran and reviewing his claims file, 
the examiner determined that the most appropriate diagnosis 
for the veteran was chronic PTSD and estimated that his GAF 
score was 58.  The examiner noted that the veteran had 
multiple recent psychosocial stressors, including brief 
unemployment, relocation, marital discord, and failing 
health, which contributed to a decline in his ability to 
manage the symptoms of his PTSD.  The examiner did not find 
any evidence of another psychiatric disorder.  

The veteran underwent a second VA psychiatric examination in 
March 2006, in which he reported that his combat-related 
nightmares had increased to an average frequency of once per 
week.  However, he indicated that he was experiencing fewer 
flashbacks since beginning a medication regimen for his PTSD.  
The veteran stated that he had occasionally thought of 
suicide in the past, a fact that he had not reported at the 
time of his last VA examination, but added that he had not 
had any suicidal ideations in the last two years.  He 
indicated that he was continuing to experience many of the 
other PTSD symptoms, including exaggerated startle response, 
insomnia, irritability, poor anger management, poor 
concentration, and feelings of isolation and estrangement, 
which he had reported at his October 2004 VA examination.    

Regarding his employment status, the veteran indicated that 
he was in the process of applying for disability due to his 
worsening heart problems.  It was noted that since the time 
of his previous examination, the veteran had undergone heart 
surgery and was expected to do so again in the future due to 
ongoing chest pain and other symptoms of congestive heart 
failure.  The veteran added that during his long period of 
employment, he had experienced some "mental health days," 
in which the veteran reported that he "didn't miss time but 
people suffered around" him.  The veteran added that he 
worked to avoid dealing with his PTSD. 

Regarding his social situation, it was noted that while the 
veteran remained married, he was physically separated from 
his wife, seeing her only a few times per year, and that he 
also saw his children infrequently.  He stated that he 
maintained relationships with his co-workers, but denied 
having any close friends or relatives in his area.   The 
veteran stated that while he tried to read as a hobby, he 
found it difficult to do so due to concentration problems.

Mental status examination showed no significant changes in 
the veteran's PTSD symptoms since his October 2004 VA 
examination.  Accordingly, the examiner assessed the 
veteran's PTSD as essentially unchanged since that prior 
examination.  The examiner did, however, assign the veteran a 
slightly lower GAF score of 55. 

The record thereafter shows that in May 2006, the veteran was 
treated for symptoms of PTSD and depression.  Subsequent VA 
treatment records dated in January 2007 reflect an 
improvement in the veteran's overall temperament following 
his retirement.  Nevertheless, the veteran indicated that 
since retiring due to heart problems, he had begun worrying 
more about his financial situation and had subsequently 
become less able to cope with his PTSD symptoms.  It was 
further noted that the veteran was exhibiting symptoms of 
depression secondary to his recent retirement on disability.  
Significantly, however, the veteran's GAF score was still 
assessed at 55.  

As noted above, the veteran was assigned GAF scores of 58 and 
55 at the time of his October 2004 and March 2006 VA 
examinations, respectively, and was again assigned a GAF of 
55 during a VA psychiatric consultation in January 2007.  The 
GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995), 
60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 55 and 58 generally reflect 
moderate symptoms (flat affect and circumstantial speech, 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (few friends, conflicts 
with peers or coworkers).  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV).

While the veteran has indicated that he feels estranged from 
people and has difficulty controlling his temper, it appears 
that despite those symptoms, he does not completely isolate 
himself from others.  To the contrary, on examinations in 
October 2004 and March 2006, the veteran reported that he 
maintained relationships with his wife, children, and 
stepsons, as well as with his best friend and multiple 
acquaintances and co-workers.  While those relationships were 
characterized as distant, they did maintain a relationship.  
Additionally, the veteran reported that since retiring on 
disability in March 2006, he was better able to control his 
temper.  Thus, while the veteran has a history of 
irritability and problems with his temper, it appears that 
despite those difficulties he has maintained some social 
contacts and social activities.  

Additionally, the veteran's self-reporting at the time of his 
examinations and VA outpatient treatment reflect that he 
maintained steady employment for more than 30 years.  While 
the veteran reported occasional "mental health days" which 
interfered with his ability to interact with co-workers, he 
expressly stated that those episodes did not require him to 
miss time from his job.  Moreover, when the veteran retired 
on disability in March 2006, he indicated that was due to his 
worsening heart condition and not to PTSD or any other mental 
health disorder.  

While the veteran has reported difficulty concentrating, his 
VA examinations showed that his memory and cognitive 
functions were grossly intact.  The Board also finds it 
significant that at the time of his second examination in 
March 2006, the VA examiner did not see any worsening of the 
veteran's PTSD symptoms overall or any reason to suspect a 
significant change in his functioning.  

The Board acknowledges that following his latest examination, 
the veteran complained of depression and increased worry that 
made him less able to cope with his PTSD symptoms.  However, 
those changes in the veteran's mental health status were 
expressly attributed to his concern about his financial 
situation since his retirement, which, as noted above, was 
not precipitated by PTSD.  Additionally, the Board finds it 
significant that the veteran has reported an overall 
improvement in his temperament since his last VA examination 
and that his GAF score has remained the same.   

Here, there is no indication that the veteran's psychiatric 
disability overall has interfered with his ability to work 
beyond that contemplated by the 50 percent rating criteria.  
Indeed, the evidence of record expressly weighs against such 
a finding, as the VA examiners found no clinical evidence of 
impaired memory, disorderly thought processes, homicidal or 
suicidal ideations, or psychotic symptoms.  While the 
examiner found that the veteran's mood was anxious and 
irritated, his affect was deemed to be congruent and supple.  
Those factors indicate that the veteran is not seriously 
occupationally and socially impaired.  PTSD of a moderately 
severe disability warrants no more than a 50 percent 
disability rating.  

Finally, the Board finds that the veteran's GAF scores of 55 
and 58 further show that his PTSD is no more than moderate in 
degree, thus warranting a rating not higher than 50 percent.  
He continues to socially interact with other people, 
including his wife, children, stepdaughters, and best friend.  
Although the veteran may experience exacerbations of his 
symptoms, his symptoms overall appear to be no more than 
moderately severe.  In any event, the emphasis in psychiatric 
ratings is not solely on social impairment, but rather 
includes an evaluation of how the mental disorder interferes 
with the ability to work.  38 C.F.R. § 4.126 (2007).  Here, 
the veteran was noted to have only recently retired after 
maintaining a stable job history for more than 30 years.  
Moreover, the record reflects that he retired due to heart 
problems, not PTSD, and there is no indication that the 
veteran's PTSD symptoms have ever prevented him from 
obtaining or maintaining gainful employment.  Additionally, 
the evidence does not demonstrate that the veteran has any 
disorder in thought process or content, or psychotic 
symptoms.  These factors indicate that the veteran is not 
seriously occupationally and socially impaired.  PTSD of a 
moderately severe disability warrants no more than a 50 
percent disability rating. 

Thus, the Board finds that the veteran's disability warrants 
no more than a 50 percent disability rating for PTSD.  In the 
judgment of the Board, the evidence as a whole demonstrates 
considerable industrial and social impairment and 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms, as required for a 
50 percent rating.  With respect to whether his disability 
warrants more than a 50 percent disability rating, the Board 
finds that the preponderance of the evidence is against such 
a finding.  The veteran's PTSD alone during this period has 
not been shown to have severely impaired his ability to 
obtain or retain employment.  Nor has the veteran been shown 
to have deficiencies in most areas, obsessional rituals which 
interfere with routine activities, speech that is 
intermittently illogical or obscure, near continuous panic or 
depression affecting his ability to function independently, 
or neglect of personal hygiene.  As such, the Board finds 
that a rating in excess of 50 percent is not warranted.  
While the veteran has considerable impairment in social 
functioning, the Board finds that the overall level of 
symptomatology does not more nearly approximate the criteria 
for a 70 percent rating.  The veteran still maintains some 
effective relationships and his disability is not productive 
of deficiencies in most areas (family relations, judgment, 
thinking, or mood).

The Board finds that the evidence does not show entitlement 
to a higher rating during any of the period under 
consideration.  As the preponderance of the evidence is 
against the claim, an increased rating for PTSD, the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

This determination is based on application of provisions of 
the VA's Schedule for Rating Disabilities.  There is no 
showing that the veteran's PTSD reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
a rating higher than 50 percent on an extraschedular basis.  
38 C.F.R. § 3.321(b)(1).  As noted above, there is no 
indication that the veteran's service-connected PTSD resulted 
in marked interference with employment, that is, beyond that 
contemplated in the 50 percent rating.  The condition is also 
not shown to warrant frequent, or indeed, any periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  In light of 
the above, the Board finds that remand for referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).




Earlier Effective Date

The veteran seeks an effective date prior to July 19, 2005, 
for the grant of service connection for diabetes mellitus, 
awarded as secondary to herbicide exposure during military 
service in Vietnam.  Specifically, he asserts that the proper 
effective date is March 7, 2005, the date that his claim for 
service connection for diabetes mellitus was received by the 
RO.

The effective date for the grant of service connection based 
upon an original claim is either the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
service; otherwise it will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later. 
38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) 
(2007).

The veteran's VA medical records reflect that in January 
2005, he was noted to have a history of hyperglycemia and 
hyperlipidemia for which he had been prescribed medication.  

On VA examination in March 2005, the veteran reported that he 
had been diagnosed with "insulin resistance" in the past 
year and had taken medication to treat that condition until 
early 2005, when his medical provider told him to stop 
because he did not have a formal diagnosis of diabetes.  The 
veteran also stated that he saw a diabetic care provider 
every three to four months.  However, he added that he did 
not regularly check his blood sugar levels.  He denied any 
past hospitalizations or restrictions of activities due to 
diabetes mellitus.  

Based on the veteran's statements and a review of the claims 
file, the VA examiner assessed the veteran as having 
metabolic syndrome, which was considered a risk factor for 
diabetes mellitus.  Nevertheless, the VA examiner determined 
that he lacked sufficient information to determine "whether 
this veteran is truly diabetic or not," and therefore 
directed the veteran to submit to a three-hour glucose test 
before a formal diagnosis was made.  The results of that 
April 2005 glucose test were as follows:  After fasting for 
30 minutes, the veteran's blood sugar level was 109 mg/dl, 
after one hour, his blood sugar level was 180 mg/dl, after 
two hours, his blood sugar level was 164 mg/dl, and after 
three hours his blood sugar level was 65 mg/dl.  His 
hemoglobin AIc (HbAIc) was 5.8 percent.  Based on that 
information, the VA examiner determined that it was less 
likely than not that the veteran had diabetes mellitus.  As a 
rationale for that opinion, the VA examiner noted that while 
the glucose test showed that veteran had elevated blood sugar 
levels, they were not sufficiently high to warrant a 
diagnosis of diabetes.  The examiner added that such a 
diagnosis was only warranted when an individual's blood sugar 
level after two hours of fasting was 200 mg/dl, whereas the 
veteran's was 164 mg/dl.

The record thereafter shows that on July 19, 2005, a VA 
medical provider noted that the veteran "appeared to be a 
diabetic."  On VA examination in March 2006, it was further 
noted that the veteran had been formally diagnosed with 
diabetes mellitus in November 2005 and had taken medication 
until late that year, but had subsequently managed his 
disease through diet alone.  Significantly, however, while 
the March 2006 VA medical provider noted that the date of 
onset of diabetes was November 2005, the July 2005 VA medical 
provider's finding that the veteran "appeared to be a 
diabetic" was accepted as a valid diagnosis by the RO, which 
accordingly awarded service connection effective July 19, 
2005.  

The Board acknowledges that the results of the April 2005 
glucose test led the VA examiner to conclude that the veteran 
did not have diabetes mellitus at that time.  Nevertheless, 
in light of the veteran's prior medical history of treatment 
for hyperglycemia and hyperlipidemia, the March 2005 VA 
examiner's findings of metabolic syndrome combined with 
elevated blood sugar, and the July 2005 VA medical provider's 
finding that the veteran appeared to have diabetes, a 
determination that was accepted as a valid diagnosis by the 
RO, the Board finds the likelihood that the veteran had 
diabetes mellitus on March 7, 2005, to be so great that the 
Board will resolve all doubt in favor of the veteran and 
conclude that he met the eligibility criteria for entitlement 
to service connection for diabetes mellitus on that date.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Thus, the Board finds that the correct 
retroactive effective date is March 7, 2005, the date of the 
claim.  An earlier date is not warranted because there is no 
earlier claim for benefits of record.  38 C.F.R. § 3.114(a).
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2004 and March 
2005, rating decisions in January 2005, July 2005, and May 
2006, and a statement of the case in July 2005 (solely 
addressing the veteran's initial higher rating claim for 
PTSD).  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudications in the May 2006 statement of the case 
(addressing the veteran's claim for an earlier effective date 
for diabetes mellitus) and the June 2006 supplemental 
statement of the case (addressing the veteran's PTSD initial 
increased rating claim).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An initial rating in excess of 50 percent for PTSD is denied.

An earlier effective date of March 7, 2005, but not earlier, 
for service connection for diabetes mellitus is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


